PER CURIAM.
Appellants appeal from an adverse final judgment and order denying their motion for a new trial entered pursuant to an action brought by appellee as an accommodation endorser on a note which appellants, as makers, failed to pay when due. Appel-lee was forced to pay the amount of the note to the promisee bank after it had obtained a judgment against both him and appellants.
We have carefully considered the record, all points in the briefs, and arguments of counsel in the light of the controlling principles of law, and have concluded that no reversible error has been demonstrated by appellants. See, e. g., Fernandez v. Arocha, Fla.App.1975, 308 So.2d 45; Wrains v. Rose, Fla.App.1965, 175 So.2d 75; Frell v. Frell, Fla.App.1963, 154 So.2d 706; Morris v. Truax, Fla.App.1963, 152 So.2d 515, and see 2 Fla.Jur., Appeals §§ 314 and 316. Therefore, for the reason stated and upon the authorities cited, the final judgment and order appealed are affirmed.
Affirmed.